Examiner’s Comments
1.	This office action is in response to the terminal disclaimer filed on 2/23/22.
	Claims 3 and 10 have been canceled by applicant.
	Claims 1-2, 4-9 and 11-22 are pending and have been examined on the merits, and now allowed.

Terminal Disclaimer
2.	The terminal disclaimer filed on 2/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/808,561 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-2,4-9 and 11-22 are allowed over the prior arts of record.
With respect to claims 1, 7 and 15, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a load sensing assembly and a signal processing circuit disposed within the pocket and electrically coupled to the load sensor circuit; a cover disposed over the pocket and enclosing the load sensor circuit and the signal processing circuit therein, the cover being 
The prior art of record (US 2015/0324317) disclosed load sensor (par. 0125) but fails to disclose the load sensor and all its elements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/1/2022